Motion Granted and Continuing Abatement Order filed February 22, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00912-CV
                                   ____________

            FOXX STUDIO AND HOSSAIN JOHARI, Appellants

                                         V.

                         AYVA CENTER LLC, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1076577

                   CONTINUING ABATEMENT ORDER
      The court abated this appeal on December 19, 2017 to allow the parties to
mediate this case. On February 16, 2018, appellants filed an unopposed motion to
extend the abatement period to allow the parties to engage in settlement
discussions. The motion is granted. Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until March 19, 2018. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.

                                    PER CURIAM